FILED
                              NOT FOR PUBLICATION                            JUL 07 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SUKHNAND SINGH; et al.,                          No. 13-73833

               Petitioners,                      Agency Nos. A098-150-769
                                                             A098-150-770
 v.                                                          A098-150-771

LORETTA E. LYNCH, Attorney General,
                                                 MEMORANDUM*
               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Sukhnand Singh, a native and citizen of India, and his family petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d
983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ untimely motion

to reopen because they did not establish material changed circumstances in India to

qualify for the regulatory exception to the time limit. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89 (petitioner’s evidence was not

“qualitatively different” because it described conditions similar to those in

evidence at the prior proceedings). We reject petitioners’ contention that the BIA

failed to properly consider their evidence.

      PETITION FOR REVIEW DENIED.




                                           2                                    13-73833